Name: Council Regulation (EEC) No 1247/87 of 28 April 1987 amending Regulation (EEC) No 1322/85 as regards the date of transfer of skimmed-milk powder to the Greek intervention agency
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 No L 118/2 Official Journal of the European Communities 6 . 5 . 87 COUNCIL REGULATION (EEC) No 1247/87 of 28 April 1987 amending Regulation (EEC) No 1322/85 as regards the date of transfer of skim ­ med-milk powder to the Greek intervention agency transfer, the Greek intervention agency cannot take over the powder within the period specified ; whereas the date for transfer should therefore be postponed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/86 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 231 /87 (2), and in particular Article 7 (4) thereof, Having regard to the proposal from the Commission, Whereas Article 1 (2) of Council Regulation (EEC) No 1322/85 of 23 May 1985 on the transfer to the Greek intervention agency of skimmed-milk powder held by the intervention agencies of other Member States (3), as last amended by Regulation (EEC) No 1 176/86 (4), provides for the transfer of 7 000 tonnes of skimmed-milk powder to the Greek intervention agency before the end of the 1986/ 1987 milk year ; whereas, because of the difficulties which have arisen during the implementation of the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (2) of Regulation (EEC) No 1322/85 the words 'before the end of the 1986/87 milk year' shall be replaced by the words 'before the end of the 1987/ 1988 milk year'. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 April 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 148 , 28 . 6. 1968 , p. 13 . (2) OJ No L 25, 28 . 1 . 1987, p. 3 . (3) OJ No L 137, 27. 5. 1985, p. 44. (4) OJ No L 107, 24 . 4. 1986, p. 3 .